                    2:19-mj-07243-EIL # 1                  Page 1 of 19
                                                                                                                                             E-FILED
 AO 106 (Rev 04/10) App lication for a Search Warrant                                            Friday, 06 December, 2019 02:27:39 PM
                                                                                                            Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Central Di stri ct of Illinois


                 In the Matter of the Search of                          )
          (Briefly describe the property to be searched                  )
           or iden!i/y the person by name and address)                   )            Case No. 19-MJ-   J;;J. 'f3
Information Associated the Cellular Telephone Assigned                   )
 Call Number (623) 374-1125, that is in the Custody or                   )
                   Control of Sprint                                     )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijy the person or describe the
property to be searched and give its location):

  See Attachment A.

located in the                                    District of _ _ _ _ _K_a_n_s_a_s_____ , there is now concealed (identijj, the
person or describe the property to be seized):

  See Attachment B.

          The basis for the search under Fed. R. Crim. P. 4I(c) is (check one or111ore):
                   ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  rJ property designed for use, intended for use, or used in committing a crime;
                  rJ a person to be arrested or a person who is unlawfully restra ined.
          The search is related to a violation of:
             Code Section                                                             Offense Description
        Title 21, USC,§§ 846, 841(a)              Conspiracy to possess with the intent to distribute marijuana; possession with the
        (1) and (b)(1 )(B), and 856(a)(2)         intent to distribute cocaine ; maintaining drug-involved premises; and concealing a
        and (b); and 18 USC §1071                 person to prevent discovery and arrest
          The application is based on these facts :

        See attached affidavit of US Marshals Service Task Force Officer Robert Dustin Sumption, which is incorporated
        herein by reference.
          ~ Continued on the attached sheet.
           fif   Delayed notice of _ _ days (give exact ending date if more than 30 days:                _lj_1 / ~o;J..O) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set fo1th on the attached sheet.                 '
                                                                        s/Robert Dustin
                                                                        Sumption
                                                                                                  p_p-lic_a_n_t ,-s -s-ig-n-at-u-re_ _ _ _ _ _ __

                                                                                         USMS TFO Robert Dustin Sumption
                                                                                                 Printed name and title
                                                                                   s/Eric Long
Sworn to before me and signed in my presence.


Date:             12/06/2019                                                 ·-f                                            _ _ _ _ _ __


City and state: Urbana, Illinois                                                       Hon. Eric I. Long, US Magistrate Judge
                                                                                                 Primed name and title
           2:19-mj-07243-EIL # 1   Page 2 of 19




                           UNITED ST ATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

IN THE MATTER OF THE SEARCH               )
OF THE CELLULAR TELEPHONE                 )       Case No. 19-MJ- / ~ L\   3
ASSIGNED CALL NUMBER                      )
(623) 374-1125, THAT IS IN THE            )       Filed Under Seal
CUSTODY OR CONTROL OF SPRINT              )

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Robert Dustin Sumption, being first duly sworn, hereby depose and state as

follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for

information about the location of the cellular telephone assigned call number (623) 374-

1125, with listed subscriber(s) Ricky Mendoza (the "Target Cell Phone"), whose service

provider is Sprint, a wireless communications service provider that is headquartered at

6480 Sprint Parkway, Overland Park, Kansas. The Target Cell Phone is described herein

and in Attachment A, and the location information to be seized is described herein and

in Attachment B.

       2.      Because this warrant seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a "pen register" and/ or "trap and trace device," see 18 U.S.C. §

3127(3) & (4), the requested warrant is designed to also comply with the Pen Register
        2:19-mj-07243-EIL # 1      Page 3 of 19




Act.   See 18 U.S.C. §§ 3121-3127. The requested warrant therefore includes all the

information required to be included in an order pursuant to that statute. See 18 U.S.C. §

3123(b)(1).

       3.     I am a Task Force Officer with the U.S. Marshals Service's Fugitive Task

Force, and have held this position since 2015. Additionally, I am a detective with the

City of Champaign Police Department in Champaign, Illinois, and have been so

employed for at least the past ten years. In my role as a detective with the Champaign

Police Department, I serve in the Investigative Division. In my role as a detective and

law enforcement officer, I have received training in and conducted investigations

regarding violations of state and federal criminal statutes, including federal controlled

substances statutes.

       4.     I am familiar with, and have utilizec;l, normal methods of investigation,

including, but not limited to physical and electronic surveillance, questioning of

witnesses, the use of search and arrest warrants, the use of informants, the use of pen

registers, the use of phone location information, and the analysis of telephone records.

       5.     The facts in this affidavit come from m y personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       6.     Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of Title 18, United States Code, Section 1071 (concealing a person

                                            2
        2:19-mj-07243-EIL # 1      Page 4 of 19




from arrest) have been committed, are being committed, and will be committed by

Ivana Booker. There is also probable cause to believe that the location information

described in Attachment B will constitute evidence of these criminal violations.

       7.     Additionally, based on the facts set forth in this affidavit, there is probable

cause to believe that Courtney Tyler Johnson, a/k/ a "Erve" (hereinafter "Target

Subject") has violated: (1) Title 21, United States Code, Sections 846 and 841(a)(l)

(conspiracy to possess with intent to distribute marijuana); (2) Title 21, United States

Code, Sections 841(a)(l) and (b)(l)(B) (possession with intent to distribute at least 500

grams of a mixture and substance containing a detectable amount of cocaine); and (3)

Title 21, United States Code, Sections 856(a)(2) and (b) (maintaining drug-involved

premises). Target Subject was charged with the aforementioned crimes listed as "(l)",

"(2)", and "(3)" in a superseding indictment on September 4, 2019. There is also

probable cause to believe that the Ivana Booker is aware of these charges against Target

Subject and is harboring or concealing Target Subject so as to prevent Target Subject's

discovery and arrest. There is also probable cause to believe that the location

information described in Attachment B will assist law enforcement in arresting Target

Subject, who is a "person to be arrested" within the meaning of Federal Rule of

Criminal Procedure 41(c)(4).

      8.     The court has jurisdiction to issue the proposed warrant because it is a

"court of competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court




                                             3
        2:19-mj-07243-EIL # 1       Page 5 of 19




is a district court of the United States that has jurisdiction over the offense being

investigated, see 18 U.S.C. § 2711(3)(A)(i).

                                    PROBABLE CAUSE

       9.     The United States, including the Federal Bureau of Investigation ("FBI"),

is conducting a criminal investigation of Target Subject regarding possible violations of

(1) the conspiracy to possess with intent to distribute marijuana in violation of Title 21,

United States Code, Sections 846 and 841(a)(1); (2) the possession with intent to

distribute at least 500 grams of a mixture and substance containing a detectable amount

of cocaine, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(l)(B);

(3) maintaining drug-involved premises in violation of Title 21, United States Code,

Sections 856(a)(2) and (b); and (4) concealing a person from arrest in violation of Title

18, United States Code, Section 1071. The Springfield Grand Jury charged Target Subject

with the aforementioned crimes listed as "(1)", "(2)", and "(3)" in a superseding

indictment on September 4, 2019 (CDIL No. 19-cr-20053; R. 58). Prior to the superseding

indictment and on July 3, 2019, Target Subject was charged by way of a criminal

complaint (CDIL No. 19-mj-7133; R. 1) authorized by U.S. Magistrate Judge Eric I. Long

with violating Title 21, United States Code, Sections 846, 841(a)(1) and (b)(l)(C). U.S.

Magistrate Long issued an arrest warrant for Target Subject on July 3, 2019. The

aforementioned application and supporting affidavit for the criminal complaint are

incorporated by reference. The FBI has formally requested the assistance of the United

States Marshals Service ("USMS") in locating and arresting Target Subject, and

                                               4
        2:19-mj-07243-EIL # 1      Page 6 of 19




delegated to the USMS primary responsibility for executing the outstanding arrest

warrant. Subsequent to the issuance of the arrest warrant, there is probable cause to

believe that Ivana Booker is harboring and concealing the Target Subject in order to

prevent the Target Subject's discovery and arrest, in violation of Title 18 United States

Code, Section 1071.

       10.    On July 11, 2019, several search warrants were executed in the Decatur,

Springfield, Collinsville (Illinois) and St. Louis (Missouri) areas. The search warrant in

St. Louis was an apartment known to be Target Subject's primary residence. Johnson

was not located but his girlfriend (Ivana Booker) and son (C.J.) were present. Law

enforcement agents informed Ivana Booker on July 11, 2019, that there was an

outstanding warrant for the Target Subject's arrest. Jennifer Fisher (Target Subject's

mother), Gabrielle Johnson (Target Subject's sister), and Timothy Ealey (Target Subject's

associate and co-conspirator) were arrested pursuant to federal arrest warrants for the

conspiracy to distribute controlled substances. As of the date of this affidavit, Target

Subject's whereabouts remain unknown and the arrest warrant remains unserved.

      11.    On July 17, 2019 and August 6, 2019, law enforcement interviewed Target

Subject's grandmother (K.K.). K.K. advised that after the July 2019 interview, she spoke

telephonically with Target Subject.     K.K. told Target Subject that she had been

interviewed and that a warrant had been issued for Target Subject's arrest. K.K. tried to

talk Target Subject into turning himself in to law enforcement.




                                            5
        2:19-mj-07243-EIL # 1      Page 7 of 19




       12.    On August 7, 2019, Law enforcement personnel viewed the Facebook page

associated with:


       Facebook User ID:           799668227
       Facebook Username:          gottis.way.9
       Facebook Username:          Courtney Johnson



                                   - ',:,.',·•. ·.
                                   I.                  .                 . ' ..:. ~ •.
                                                 ~

                                                 '~            .


                                           l,j-::•
                                                           .       . .


                                                                                  '·•

                                             ;~• ·-·#:,
                                     : ·~.            '"'" ·".,,,_
                                                                . -:~·,.
                                                                      ·· ..··;
                                                                           .
                                      •/
                                       ~--   .
                                             .
                                                            ,,.
                                                                     .
                                                                            :
                                                                               J·~i,,
                                                                                         .
                                                  - ~·
                              Figure 1: Facebook Profile Picture for
                                Facebook Name Courtney Johnson


Agents investigating the Target Subject are familiar with what Target Subject looks like

based on this investigation. On multiple instances law enforcement has conducted

video and in-person surveillance of Target Subject. Based on coordination with other

law enforcement agents investigating the Target Subject, the affiant believes the profile

picture for the Facebook user gottis.way.9 depicts Target Subject. The account's timeline

indicated the profile picture had been updated on August 6, 2019, at 12:06 AM further

indicating this had been accessed recently.




                                                                         6
            2:19-mj-07243-EIL # 1   Page 8 of 19




                                                            23C::imrr.(-Flh




                               Figure 2: Facebook Timeline event for
                                 Facebook Name Courtney Johnson



        13.     On August 8, 2019, U.S. Magistrate Long issued a search warrant (CDIL

No. 19-MJ-7173) to . Facebook for information associated with Facebook user

gottis.way.9, user ID 799668227. Facebook's response included, but was not limited to,

the following: (1) the account had registered email addresses of: mac34ty@yahoo.com,

ctjohnson@eiu.edu, and gottis.way.9@facebook.com; and (2) hometown of Decatur,

Illinois.

        14.     On October 1, 2019, law enforcement interviewed Tera Robinson. Prior to

the interview, law enforcement had identified Robinson as a previous girlfriend of

Target Subject and that her primary residence was in the Atlanta, Georgia area.

Robinson also has Decatur, Illinois real estate properties in her name. During the

investigation, law enforcement determined these properties were purchased with U.S.

currency by Target Subject, which were proceeds from his Drug Trafficking

Organization. During the interview, Robinson acknowledged she and the Target Subject

had a previous dating relationship that ended in early 2019. Robinson had continued to


                                                7
        2:19-mj-07243-EIL # 1    Page 9 of 19




communicate with Target Subject primarily by Instagram. Robinson advised

communicating with Target Subject as recently as September 19, 2019, via Instagram.

                                                         II        11
Robinson advised that Target Subject's account was gottisway            •   Robinson showed law

enforcement her cellular telephone which had her Instagram application installed.

Robinson's Instagram account showed messages from another Instagram account

       II
named gottisway".

       15.    Law enforcement reviewed the photograph associated with the Instagram

account" gottisway" (shown in Figure 3).




                             Figure 3: Instagram Profile Picture
                               Instagram Identifier: gottisway


Law enforcement believes that the photo is that of Target Subject. The picture depicts

Target Subject wearing specific jewelry that was seized from Target Subject's known

residence.

      16.    . Law enforcement knows from this investigation, Target Subject has

                      11
utilized the nickname Gotti" and also utilized other social media accounts under the

name gottisway. For example, the Facebook account associated with Target Subject

                                  II
utilized the Facebook Username of gottis.way.9".




                                             8
        2:19-mj-07243-EIL # 1       Page 10 of 19




       17.    On October 9, 2019, U.S. Magistrate Long issued a search warrant (CDIL

No. 19-MJ-7206) to Instagram for information associated with Instagram account

"gottisway." Instagram's response included, but was not limited to, the following: (1)

the account had registered email addresses of: mac34ty@yahoo.com; (2) the account

had been logged into from a device utilizing an Internet Protocol (IP) address associated

with Sprint as recently as October 9, 2019; (3) on July 21, 2019, at 20:03:58 UTC, the

account was accessed from an IP address (version 6, also commonly referred to as an

IPv6 address) of 2600:0001:c46b:e942:184d:87f0:a6f8:263b; and (4) the content posted to

the account included the following picture:




                        Figure 4: Instagram Posted Content on 04/16/2019
                                  Instagram Identifier: gottisway

Law enforcement believes that the photo portrays Target Subject. The picture depicts

Target Subject wearing specific jewelry that was seized from Target Subject's known

residence.

      18.    On November 4, 2019, law enforcement served a subpoena on Sprint

requesting       information          related          to         the        IPv6     address

(2600:0001:c46b:e942:184d:87£0:a6f8:263b)       used to     access      the Instagram account


                                                9
        2:19-mj-07243-EIL # 1     Page 11 of 19




"gottisway" on July 21, 2019, at 20:03:58 UTC. Sprint's response on November 14, 2019,

included, but was not limited to, the following as it related to the device/ account

(Subject Account) that utilized the aforementioned IPv6 address on the aforementioned

date and time:

                 Account Number            365308849
                 Account Established       07/12/2019
                 Status                    Active through date
                                           searched
                 Account Billing Address   Ricky Mendoza
                                           12013 W Thunderbird Rd
                                           El Mirage, AZ 85335
                 Account Type              Boost Prepaid Account
                 Subscriber ID             65252091221
                 PTN/MDN                   6233741125
                 IMSI                      310120166250392
                 MSID                      6026724349
                 ESN                       089496884007487637

      19.    The PTN/MDN refers to a phone number assigned to the Sprint Account.

Here, the Sprint Account phone number is "6233741125," which is the "Subject

Account" telephone number. The Subject Account was established on July 12, 2019,

which is the day after law enforcement executed search warrants on July 11, 2019.

      20.    Deputy U.S. Marshals verified with Sprint that the Subject Account

telephone number is serviced by Sprint Corp.

      21.    Deputies with the U.S. Marshals Service retrieved surveillance video from

a restaurant in the Atlanta, Georgia, area within the ten days preceding December 3,

2019. The Target Subject was depicted in that surveillance video accompanied by Ivana

Booker at the restaurant in the time between November 25, 2019, and December 3, 2019.

                                           10
        2:19-mj-07243-EIL # 1       Page 12 of 19




       22.     In my training and experience, I have learned that Sprint is a company

that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and

generate information about the locations of the cellular telephones to which they

provide service, including E-911 Phase II data, also known as GPS data or latitude-

longitude data and cell-site data, also known as "tower/ face information" or cell

tower/ sector records. E-911 Phase II data provides relatively precise location

information about the cellular telephone itself, either via GPS tracking technology built

into the phone or by triangulating on the device's signal using data from several of the

provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the

telephone connected. These towers are often a half-mile or more apart, even in urban

areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest

to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data is typically less precise that E-911 Phase II data.

       23.    Based on my training and experience, I know that Sprint can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal

to determine the location of the Target Cell Phone on Sprint's network or with such

other reference points as may be reasonably available.




                                              11
        2:19-mj-07243-EIL # 1     Page 13 of 19




       24.    Based on my training and experience, I know that Sprint can collect cell-

site data about the Target Cell Phone. Based on my training and experience, I know that

for each communication a cellular device makes, its wireless service provider can

typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the

beginning of the communication; (4) the cell tower to which the customer connected at

the end of the communication; and (5) the duration of the communication. I also know

that wireless providers such as Sprint typically collect and retain cell-site data

pertaining to cellular devices to which they provide service in their normal course of

business in order to use this information for various business-related purposes.

                            AUTHORIZATION REQUEST

      25.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

      26.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant

to delay notice until 30 days after the collection authorized by the warrant has been

completed. There is reasonable cause to believe that providing immediate notification of

the warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Providing

immediate notice to the subscriber or user of the Target Cell Phone would seriously

jeopardize the ongoing investigation, as such a disclosure would give that person an

opportunity to destroy evidence, change patterns of behavior, notify confederates, and


                                           12
        2:19-mj-07243-EIL # 1       Page 14 of 19




flee from prosecution. See 18 U.S.C. § 3103a(b)(l). As further specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize

the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent

that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is

reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

       27.     I further request that the Court direct Sprint to disclose to the government

any information described in Attachment B that is within the possession, custody, or

control of Sprint. I also request that the Court direct Sprint to furnish the government

all information, facilities, and technical assistance necessary to accomplish the collection

of the information described in Attachment B unobtrusively and with a minimum of

interference with Sprint's services, including by initiating a signal to determine the

location of the Target Cell Phone on Sprint's network or with such other reference

points as may be reasonably available, and at such intervals and times directed by the

government. The government shall reasonably compensate Sprint for reasonable

expenses incurred in furnishing such facilities or assistance.




                                            13
        2:19-mj-07243-EIL # 1     Page 15 of 19




      28.     I further request that the Court authorize execution of the warrant at any

time of day or night, owing to the potential need to locate the Target Cell Phone outside

of daytime hour.s.

                                               Respectfully submitted,
                                          s/Robert Dustin Sumption


                                               ~              umption
                                               Task Force Officer
                                               U.S. Marshals Service



                                 efore me on December 6, 2019.
      s/Eric Long




      UNITED ST ATES MAGISTRATE JUDGE




                                          14
    2:19-mj-07243-EIL # 1      Page 16 of 19




                               ATTACHMENT A
                             Property to Be Searched

1. The cellular telephone assigned call number (623) 374-1125, with listed subscriber

   Ricky Mendoza (the "Target Cell Phone"), whose wireless service provider is

   Sprint, a wireless communications service provider that is headquartered at 6480

   Sprint Parkway, Overland Park, Kansas.


2. Records and information associated with the Target Cell Phone that is within the

   possession, custody, or control of Sprint.




                                        2
        2:19-mj-07243-EIL # 1       Page 17 of 19




                                    ATTACHMENT B
                              Particular Things to be Seized

    I. Information to be Disclosed by the Provider

       All information about the location of the Target Cell Phone described in

Attachment A for a period of thirty days, during all times of day and night.

"Information about the location of the Target Cell Phone" includes all available E-911

Phase II data, GPS data, latitude-longitude data, and other precise location information,

as well as all data about which "cell towers" (i.e., antenna towers covering specific

geographic areas) and "sectors" (i.e., faces of the towers) received a radio signal from

the cellular telephone described in Attachment A.

       To the extent that the information described in the previous paragraph

(hereinafter, "Location Information") is within the possession, custody, or control of

Sprint, Sprint is required to disclose the Location Information to the government. In

addition, Sprint must furnish the government all information, facilities, and technical

assistance necessary to accomplish the collection of the Location Information

unobtrusively and with a minimum of interference with Sprint's services, including by

initiating a signal to determine the location of the Target Cell Phone on Sprint's network

or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall compensate

Sprint for reasonable expenses incurred in furnishing such facilities or assistance.
        2:19-mj-07243-EIL # 1      Page 18 of 19




       This warrant does not authorize the seizure of any tangible property.              In

approving this warrant, the Court finds reasonable necessity for the seizure of the

Location Information. See 18 U.S.C. § 3103a(b)(2).

   IL Information to Be Seized by the Government

       All information described above in Section I that constitutes evidence of

violations of Title 18, United States Code, Section 1071 (concealing a person from

discovery and arrest) involving Ivana Booker.

       All information described above in Section I that will assist in arresting Courtney

Tyler Johnson (the "Target Subject"), who was indicted as recently as September 4, 2019,

with (1) conspiracy to possess with intent to distribute marijuana in violation of Title 21,

United States Code, Sections 846 and 841(a)(l); (2) possession with intent to distribute at

least 500 grams of a mixture and substance containing a detectable amount of cocaine,

in violation of Title 21, United States Code, Sections 841(a)(l) and (b)(l)(B); and (3)

maintaining drug-involved premises in violation of Title 21, United States Code,

Sections 856(a)(2) and (b). The Target Subject is the subject of an arrest warrant issued

on September 4, 2019, and is a "person to be arrested" within the meaning of Federal

Rule of Criminal Procedure 41(c)(4).

      Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts




                                             2
       2:19-mj-07243-EIL # 1       Page 19 of 19




under government control) are authorized to review the records produced by the

Provider in order to locate the things particularly described in this Warrant.




                                            3
